Citation Nr: 0518366	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to asbestos exposure in 
service.

2.  Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as gastroesophageal reflux disease (GERD) 
and gastritis (claimed as throat and esophagus problems), to 
include secondary to occupational exposure to hazardous 
substances in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in December 2003 for 
further development.  After a careful review of the record, 
the Board concludes that due process mandates another remand 
with respect to the issue regarding asbestos exposure.  
Therefore, this issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical evidence is negative for complaints of, 
treatment for, or diagnoses of chronic throat or esophagus 
disorder.  

2.  An in-service upper GI undertaken as the result of 
gastrointestinal complaints was normal.  

3.  The service separation examination revealed a normal 
clinical evaluation of the veteran's abdomen and viscera.

4.  Post-service evidence is negative for complaints related 
to a gastrointestinal disorder of any kind for many years 
after military discharge.

5.  The weight of medical evidence fails to establish a 
medical nexus between the veteran's military service and 
current gastrointestinal disorders.


CONCLUSION OF LAW

A gastrointestinal disorder, diagnosed as GERD and gastritis 
(claimed as throat and esophagus problems), to include 
secondary to occupational exposure to hazardous substances in 
service, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains, in essence, that he developed 
gastrointestinal problems, while on active duty and he 
attributed these problems as a result of either asbestos 
exposure or exposure to other hazardous materials.  After a 
careful review of the claims file, the Board finds that the 
claim must be denied.

First, the Board finds that there was no chronic throat, 
esophagus, or gastrointestinal disorders noted during active 
duty.  Service medical records reflect that the veteran 
sought treatment in June 1966 for stomach cramping.  An 
August 1966 upper GI was normal.  The March 1967 separation 
examination showed a normal clinical evaluation of the 
veteran's abdomen and viscera.  

In May 1967, shortly before discharge, the veteran reported 
an episode of diarrhea but there was apparently no follow-up 
and he was discharged in June 1967.  Based on the evidence 
above, the Board finds that there was no in-service evidence 
of a chronic gastrointestinal disorder.

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition noted in service is not chronic.  
In this case, post-service medical evidence is negative for 
complaints related to a gastrointestinal disorder for many 
years after military discharge.  

In 1991 and 1992, the veteran was hospitalized for alcohol 
and drug rehabilitation.  At that time, he denied any medical 
problems.  In 1993, he was hospitalized for a left lung mass, 
determined to be a granulomatous inflammation (a benign 
mass), but there was no mention made of gastrointestinal 
symptomatology.

In June 1998, some 30 years after discharge, the veteran 
complained of a choking in his throat.  He reported a history 
of a hilar mass in his left lung several years previously.  
An upper GI was normal, there was no hiatal hernia and no 
lesions.  

In December 1999, the veteran sought treatment for a several 
month history of hoarseness and dysphagia.  He thought he had 
GERD and felt like he was choking.  A dysphagia consultation 
note dated in February 2000 indicated reflux and that the 
effect of reflux into the pharynx may have been causing the 
veteran's problems.  In a November 2000 note, a history of 
GERD since 1993 was reported.  A January 2001 endoscopy 
showed chronic gastritis but normal esophagus, and normal 
duodenum.  Subsequent outpatient treatment records show on-
going complaints and treatment related to GERD.

Thus, even recognizing that the veteran has been diagnosed 
with a gastrointestinal disorder, the Board places 
significant probative value on the 25+ year gap between 
discharge from military service and the first diagnoses, and 
finds that the post-service symptomatology is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology during the 
multi-year gap between military discharge in 1967 and the 
first complaints as early as 1993.
 
In this case, there was no conditions "noted" during 
service or signs and symptoms reported related to the current 
claim and no continuity of symptomatology after discharge.  
As such, there is no support for the claim based on 
continuity of symptomatology.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
medical evidence does not support the veteran's claim. 

In a May 2004 VA examination, undertaken to specifically 
address the issue, the veteran reported asbestos exposure 
during military service.  A history suggestive of GERD for 
the past two years was noted.  The veteran complained of 
difficulty swallowing, choking, heartburn, indigestion, 
nausea, and rarely vomiting.  He was on medication for his 
symptoms.  

After a physical examination, the diagnoses included GERD 
with hiatal hernia.  A May 2004 upper GI showed a small 
sliding-type of hiatal hernia with minimal reflux.  The 
examiner concluded:

I have reviewed this gentleman's claims 
folder . . . Because of his 
gastrointestinal complaints, we will also 
get an upper GI series . . . We will also 
evaluate for GERD, but if present I do 
not think would be related to his service 
time or to asbestos exposure be one, and 
I do not think it would be related to 
exposure to other hazardous materials.

While apparently written prior to the time the results of the 
upper GI were known, a reasonable reading of the opinion is 
that GERD, even if shown, was not related to the veteran's 
military duty, and specifically not associated with asbestos 
exposure or other hazardous materials.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted 
an examination.  There is no indication that the VA examiner 
was not fully aware of the veteran's past medical history or 
that he misstated any relevant fact.  Moreover, there is no 
evidence to the contrary in the claims file.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also carefully considered the veteran's 
statements that his claimed disorder started during military 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are of little probative value in light of the 
other objective evidence of record showing no evidence of a 
chronic disorder during service, no continuing findings, and 
no medical nexus between his current diagnoses and active 
duty.  He lacks the medical expertise to offer an opinion as 
to the existence of chronic disabilities, as well as to 
medical causation of any current disability.  Id.  

In sum, because there was no evidence of chronic disabilities 
manifested by gastrointestinal complaints in service, no 
evidence of gastrointestinal symptomatology related to 
service for many years after discharge, and because the 
weight of medical evidence fails to establish a medical nexus 
between the veteran's current gastrointestinal complaints, 
and military service, the Board finds that the claim for 
service connection must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in 
September 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The January 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
September 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the January 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific a VA medical opinion pertinent 
to the issue on appeal was obtained in May 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as GERD and gastritis (claimed as throat 
and esophagus problems), to include secondary to occupational 
exposure to hazardous substances in service, is denied.


REMAND

With respect to the remaining claim regarding asbestos 
exposure, the Board finds that a remand is necessary.  
Specifically, in the Board's December 2003 remand, the RO was 
directed to request the Department of Defense or U.S. Air 
Force to provide information regarding the veteran's 
potential for asbestos exposure.  However, no inquiry was 
made in violation of Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  The RO must inquire of the Department 
of Defense or the U.S. Air Force to 
provide information about the duties of 
the veteran's military occupational 
specialties, i.e. painter and protective 
coating technician, and the likelihood 
that he was exposed to asbestos while 
performing his military duties.  All 
evidence received in the course of this 
development should be associated with the 
claims file.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


